     Case 1:19-cr-00244-DAD-BAM Document 55 Filed 10/06/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00244 DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13    vs.
14    BRYAN BARTUCCI,                               DATE: January 27, 2021
                                                    TIME: 1:00 p.m.
15                        Defendant.                JUDGE: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the status conference regarding the above-captioned matter now set for

20   status conference before the Honorable Barbara A. McAuliffe on October 14, 2020 may be

21   continued for further status conference on January 27. 2021.

22          The parties remain in plea negotiations on this case, along with Mr. Bartucci’s other case,

23   1:18-cr-00270-DAD-BAM. The parties request the additional time to further their plea

24   negotiations and resolution discussions.

25          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded

26   through and including January 27, 2021 because there is good cause for the requested

27   continuance and the ends of justice outweigh the interest of the public and the defendant in a

28   speedy trial. Specifically, the parties agree that this continuance is necessary for defense
     Case 1:19-cr-00244-DAD-BAM Document 55 Filed 10/06/20 Page 2 of 2


 1   preparation and investigation purposes and to permit time for the parties to engage in plea

 2   negotiations.

 3                                                        Respectfully submitted,

 4
                                                          McGREGOR SCOTT
 5                                                        United States Attorney

 6   DATED: October 6, 2020                               /s/ Kimberly A. Sanchez
                                                          KIMBERLY A. SANCHEZ
 7                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 8
 9                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
10
11   DATED: October 6, 2020                               /s/ Charles J. Lee
                                                          CHARLES J. LEE
12                                                        Assistant Federal Defender
                                                          Attorney for Defendant
13                                                        BRYAN BARTUCCI

14
15
16                                               ORDER

17            IT IS SO ORDERED that the Status Conference is continued from October 26, 2020 to

18   January 27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is

19   excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

20
21   IT IS SO ORDERED.

22
         Dated:         October 6, 2020                      /s/ Barbara    A. McAuliffe           _
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
      Bartucci: Stipulation and [Proposed]          -2-
      Order to Continue Status Conference
